DETAILED ACTION
	This correspondence is to correct typographical errors identified in the Examiner’s Amendment mailed January 6, 2022 by Applicant’s representative during a telephone call on January 26, 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cathy Voisinet on December 15, 2021.
The application has been amended as follows: 
1. Amend claim 1 as follows:
A method for producing H-shaped steel, the method comprising: 
a rough rolling step; 
an intermediate rolling step; and 
a finish rolling step, 
wherein: a rectangular cross-section slab having a thickness of 290 mm or more and 310 mm or less is used as a raw material; 
the rough rolling step comprises: 
an edging rolling step of rolling and shaping the material into a predetermined shape including a web part; and 
rotating the material after completion of the edging rolling step by 90 degrees or 270 degrees and performing rolling of the web part of the material 
the flat rolling step further comprising forming a raised part at a middle of the web part of the material using recessed parts of upper and lower caliber rolls having at least one caliber of a plurality of calibers, 
a width of the raised part formed in the flat rolling step is set to 25% or more and 50% or less of a width of the web part of the material
a thickness of the web part rolled in the flat rolling step is set to a predetermined thickness in a range of values, a lower limit value of the range of values of the predetermined thickness being expressed by the following formula (3),
Y = –0.118X2 + 11.732X – 121.15	[Symbol font/0xD7][Symbol font/0xD7][Symbol font/0xD7] (3)
where Y indicates the web thickness (mm) of the web part rolled in the flat rolling step, and X indicates an escaping percentage (%) equaling (width of the raised part L1/the width of the web part L2)x100.

2. Amend claim 2 as follows:
The method for producing the H-shaped steel according to claim 1, wherein 
the plurality of calibers ; and 
the flat rolling step further comprises reducing the raised part, with respect to the material formed with the raised part, using the raised part eliminating caliber 


3. Amend claim 3 as follows:
The method for producing the H-shaped steel according to claim 2, wherein 
the plurality of calibers ; and 
the flat rolling step further comprises, after the rolling and shaping by the raised part eliminating caliber, widening using the one or the plurality of widening calibers 

4. Amend claim 5 as follows:
The method for producing the H-shaped steel according to claim 1, wherein: 
the edging rolling is performed using a plurality of caliber rolls engraved with a plurality of edging calibers, and a number of the plurality of edging calibers and the at least one caliber of the plurality of calibers being a total of six or more, with the at least one caliber of the plurality of calibers located at subsequent stages to the plurality of edging caliber;
the rough rolling step comprises performing the edging rolling step and the flat rolling step in one or a plurality of passes using the total number of calibers;
the edging rolling further comprises 
forming divided parts at end parts of the material by creating splits vertical to a width direction of the material using a first caliber and a second caliber of the plurality of edging calibers each having projections; and
sequentially bending the formed divided parts using calibers of the plurality of edging calibers, located after a third caliber and excluding the calibers of the flat rolling step, by contacting the splits with projections.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious a lower limit value for the predetermined thickness of the web part rolled in the flat rolling step being expressed by the claimed formula Y = –0.118X2 + 11.732X – 121.15 in combination with the rest of the claimed limitations set forth in claim 1. Claims 1-3 and 5 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725